                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


 PATRICK ALLEN,

                Plaintiff,                            Case No. 1:18-cv-00146-YY

        vs.                                           ORDER FOR PAYMENT OF
                                                      ATTORNEY FEES PURSUANT TO
 COMMISSIONER,                                        EAJA
 Social Security Administration,

                Defendant.


       IT IS HEREBY ORDERED that attorney fees in the amount of $8,037.20 are awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). Payment of

this award shall be made via check payable to Plaintiff and mailed to Plaintiff’s attorneys at

HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene, Oregon

97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff’s attorneys,

HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that Plaintiff

owes no debt to the Government through the Federal Treasury Offset program.

       Dated this 1st day of August, 2019.

                                                             _/s/ Youlee Yim You ________
                                                             YOULEE YIM YOU
                                                             United States Magistrate Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
